DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Specification
The amendments to the specification were received on March 26, 2021.  The changes address formal matters and do not introduce any new matter.  These amendments to the specification are acceptable.

Response to Arguments
Applicant’s arguments, see remarks, filed March 26, 2021, with respect to the rejection of claim 3 under §112 have been fully considered and in combination with the amendments are persuasive.  The rejection of claim 3 under §112 has been withdrawn. 
Applicant's arguments filed March 26, 2021 have been fully considered but they are not persuasive. 
Regarding applicant’s argument centered on the combination of Lee ‘930, Lee ‘703 and Duthie (and/or Jayasankar) failing to disclose, teach or suggest the new limitation of the at least one speaker being mounted inside the airflow path of the corresponding temple.  The examiner is persuaded that this particular disposition of a speaker, as seen in figure 2 is supported by the originally filed specification, and is not found in the art of record.  The examiner is unpersuaded by applicant’s arguments that the user hears “sound through the air intakes (310) formed in a rear side of the temple and a plurality of air vents (110) formed in glass frames (100) and bridge (200).”  Particularly, it is unclear if the speaker (700) seen in figure 2 is projecting sound into the airflow path of temple (300) or if it is projecting sound outwardly from the temples, e.g. towards the user.  The written description has no 
However, upon further search and consideration, a new grounds of rejection is made in view of Blum, as set forth below.  Blum teaches a glasses (e.g. figure 42 eyewear system 2000) with a speaker (e.g. figure 43 speaker 2212) mounted in a hollow temples (paragraph [0320] e.g. 2110).  Blum further teaches that one would be motivated to dispose a speaker in this position for the purpose of enhancing the sound of the speaker through a network of channels (e.g. 2130) within the hollow temple whereby the tuned port (2130) at the distal end of the temple (2120) emits the audio signal to the wearer and further enabling the hollow temple to be structured to modify the acoustic energy emitted by the speaker to enhance the frequency response of the speaker.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

Claim 3 is rejected under 35 U.S.C. 112(b) second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor regards as the invention.
Regarding claim 3 “a wireless speaker connected to a mobile electronic device through a method of short distance radio network” has clarity issues and “short distance radio network” has antecedent issues.  To overcome the antecedent issue the examiner suggests “a” short distance radio network.  Regarding “a method of a short distance radio network” – the language is awkward making it unclear if applicant is attempting to claim a method or a definite structure (assumed).  The examiner 

Claim Rejections - 35 USC § 103
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
Claims 1 and 3 are rejected under 35 U.S.C. 103 as being unpatentable over Lee et al. international publication WO2017/094930, of record, in view of Lee et al. foreign patent document KR2019/0131703, of record, and in further view of Duthie et al. foreign patent document CA2134769, of record, and Blum et al. US Patent Application Publication 2013/0329183.

Regarding claim 1 Lee ‘930 discloses a personal filtering device having an air purification function (abstract e.g. figures 5-6); at least one high-efficiency particulate air (HEPA) filter (lines 47-49 e.g. 111f) which is mounted inside the airflow path (e.g. 111 in duct 108); at least one blower fan which is mounted inside the airflow path (lines 55-56 e.g. fan motor 113 in duct 109), and which transfers air, suctioned through the air intake (lines 217-222), to a front side of the airflow path (e.g. where user’s face would be); at least one drive motor (lines 55-56 e.g. 113), and which rotates the blower fan (implicit); at least one battery (lines 243-247 e.g. battery 119), and which supplies power to the drive motor (lines 243-247); at least one charging connector (lines 248-250 e.g. unit 118) which is mounted in the bottom of the device (see figure 10), and which supplies charging current to the battery (lines 248-250); at least one speaker (lines 59-60 e.g. speaker 126), which receives power from the battery (lines 243-247), and which outputs sound (lines 264-268); at least one anion generation unit (lines 50-51 e.g. anion generator 115) which is provided in any one of the airflow paths (lines 50-51 & 237-240 e.g. area enclosed by 103); wherein an oxygen supply flow path which communicates with the air intake and 
Lee ‘930 does not disclose the personal filtering device is in the form of glasses.  Specifically, Lee does not disclose a pair of glass frames into which glass lenses are mounted, inside which airflow paths are formed, and in which a plurality of air vents is formed in sides of the glass frames facing a nose and mouth of a user; a bridge which connects the pair of glass frames, inside which an airflow path configured to communicate with the airflow paths of the glass frames is formed, and in which a plurality of air vents is formed in a side of the bridge facing the nose of the user; a pair of temples which extend backward from the pair of glass frames, respectively, inside which airflow paths configured to communicate with the airflow paths of the glass frames are formed, and in which at least one air intake is formed in a rear side of a corresponding one of the temples, at least one switch which is mounted through a bottom of the corresponding temple and which controls operation of the drive motor; or positioning the filter, the battery in a temple and the charging connector in the bottom of the corresponding temple, the speaker is mounted inside the airflow path of the corresponding temple; and at least one connector which includes a clamper configured to elastically hold a side of an outside surface of the corresponding temple opposite to a side of the outside surface where the air intake is formed and which is mounted to cover a portion of the temple where the air intake is formed.
Lee ‘703 teaches a personal filtering in the form of glasses (abstract e.g. figures 1-2) including  a pair of glass frames (e.g. 1000) into which glass lenses are mounted (line 104), inside which airflow paths are formed (implicit given the air curtain 100, see figures and lines 108-111), and in which a plurality of air vents is formed in sides of the glass frames facing a nose and mouth of a user (implicit given the air curtain 100, see figures and lines 108-111); a bridge which connects the pair of glass frames (see figures), inside which an airflow path configured to communicate with the airflow paths of the glass frames is formed, and in which a plurality of air vents is formed in a side of the bridge facing the nose of 

Regarding the placement of the switch.  There are a limited number of surfaces to position the switch.  It has been held that where there are only a finite number of predictable identifiable solutions, it would have been obvious to a person of ordinary skill in the art to try the known options within his or her technical grasp. KSR International Co. v Teleflex Inc., 82 USPQ2d 1385 (2007).  Further, it has been held that rearranging parts of an invention involves only routine skill in the art, In re Japikse, 181 F.2d 1019, 86 USPQ 70 (CCPA 1950) see MPEP 2144.04.  In this case one would be to place the switch on the bottom of the temple for easy access to the controller without removing the device.  Therefore, it would be obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention for the device as disclosed by the combination of Lee and Lee to arrange components as claimed since there are a limited number of surfaces to place these elements and would involve only routine skill to arrange them as claimed.
Duthie also teaches a personal filtering device (see abstract page 2 lines 12-21, page 3 lines 9-32 and figures 1-2) in the form of glasses including eyeglasses including airflow passages (page 2 lines 12-14), air intakes in the temples (e.g. legs 3), filters and fans or an air bottle (page 3 lines 9-10), batteries (page 3 lines 29-32), and exhausts the filtered air (e.g. via outlets 10 & 11) from the frame across the nose and mouth of the wearer (page 3 lines 17-27); and further teaches the air supply (page 2 lines 19-21 “compressed air reservoir” e.g. 7) is connected to the temple (e.g. 2) by a flexible tube (abstract & page 3 lines 9-11 & 29-32 e.g. 8), where the flexible tube connects to the temple is functionally equivalent to the claimed clamper, since it “clamps” the tube to the airflow passage in the temple, for 
Duthie does not teach the speaker mounted inside the airflow path of the temple.  
Blum teaches glasses (e.g. figure 42 eyewear system 2000) with a speaker (e.g. figure 43 speaker 2212) mounted in a hollow temples (see figure 43 & paragraph [0320] e.g. 2110).  Blum further teaches that one would be motivated to dispose a speaker in this position for the purpose of enhancing the sound of the speaker through a network of channels (e.g. 2130) within the hollow temple whereby the tuned port (2130) at the distal end of the temple (2120) emits the audio signal to the wearer and further enabling the hollow temple to be structured to modify the acoustic energy emitted by the speaker to enhance the frequency response of the speaker (inter alia paragraph [0320]).  Therefore, it would be obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention for the a personal filtering as disclosed by the combination of Lee ‘930, Lee ‘703 and Duthie to have the speaker mounted inside the airflow path of the temple as taught by Blum for the purpose of enhancing the sound of the speaker through a network of channels within the hollow temple whereby the tuned port at the distal end of the temple emits the audio signal to the wearer and further enabling the hollow temple to be structured to modify the acoustic energy emitted by the speaker to enhance the frequency response of the speaker.  

Regarding claim 3 the combination of Lee ‘930, Lee ‘703, Duthie and Blum disclose the glasses of claim 1, as set forth above.  Lee ‘930 further discloses wherein the speaker (e.g. 126) is one of a wired speaker connected to a mobile electronic device through a wired connection and a wireless speaker .

Claim 2 is rejected under 35 U.S.C. 103 as being unpatentable over Lee international publication WO2017/094930, of record, in view of Lee et al. foreign patent document KR2019/0131703, of record, and Duthie et al. foreign patent document CA2134769, of record, Blum et al. US Patent Application Publication 2013/0329183 and in further view of Jayasankar et al. foreign patent document IN201941004702, of record.
Regarding claim 2 the combination of Lee ‘930, Lee ‘703, Duthie and Blum disclose the glasses of claim 1, as set forth above.   Lee ‘930, Lee ‘703, Duthie and Blum do not teach wherein a portion of the temple where the battery is mounted is formed in a separable structure, so that the battery is replaced with a new battery.
Jayasankar teaches a personal filtering device in the form of glasses (see abstract e.g. figure 1) including HEPA filters (page 5 lines 3-9 e.g. 7) and air pumps (e.g. 9) rechargeable batteries (e.g. 10) on the temples and the filtered outflow of air through the frames goes toward the nose and mouth (e.g. via outflow routes 2 & 3) and further teaches the rechargeable batteries are removable (page 2 lines 24-26) for the purpose of replacing the batteries.  Therefore, it would be obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention for the a personal filtering as disclosed by the combination of Lee ‘930, Lee ‘703, Duthie and Blum to have the battery is mounted is formed in a separable structure as taught by Jayasankar for the purpose of replacing the batteries.  

Examiner’s Comment
It is noted that a further rejection of Lee ‘703 in view of Lee ‘930 and in further view of Duthie and Blum could have been made.  Particularly, the air purifying glasses disclosed by Lee 703’ could have been modified by Lee ‘930 to have the anion generator for the purpose of improving the health of the .

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Howell et al. US Patent Application Publication 2009/0296044; in regards a speaker in the temples of a pair of glasses.
Van der Zwan, et al. US Patent Application Publication 2009/0182688; in regards a speaker in the temples of a pair of glasses.

Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to GEORGE G KING whose telephone number is (303)297-4273.  The examiner can normally be reached on 9-5.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ricky Mack can be reached on (571) 272-2333.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/GEORGE G KING/Primary Examiner, Art Unit 2872                                                                 April 3, 2021